IN THE SUPREME COURT OF THE STATE OF KANSAS

                                   Bar Docket No. 17370

                          In the Matter of JOHN M. STUDTMANN,
                                         Petitioner.

                             ORDER OF REINSTATEMENT


       On November 24, 2003, this court entered an order disbarring the petitioner,
John M. Studtmann, from the practice of law. See In re Studtmann, 276 Kan. 736,
79 P.3d 1285 (2003).


       On March 15, 2016, the petitioner filed a petition for reinstatement under Supreme
Court Rule 219 (2017 Kan. S. Ct. R. 263). On June 9, 2017, a hearing panel of the
Kansas Board for Discipline of Attorneys conducted a hearing on the petitioner's petition
for reinstatement. Thereafter, on July 17, 2017, the hearing panel entered a final hearing
report, recommending that the petitioner's petition for reinstatement be granted with the
condition that the petitioner continues to receive treatment from Dr. R. Lance Parker until
such time as Dr. Parker believes that treatment is no longer necessary.


       The court grants the petitioner's petition for reinstatement of his license to practice
law in Kansas subject to the following conditions: The petitioner continues to receive
treatment from Dr. Parker until such time as Dr. Parker believes that treatment is no
longer necessary, and prior to reinstatement the petitioner must satisfactorily complete a
bar review course approved by this court. Petitioner shall furnish satisfactory proof to the
Clerk of the Appellate Courts that he has attended an approved bar review course and
include records tracking his participation in and interactions with the course curriculum
as well as provide a certification of completion. The course must also include an ethics
component. The petitioner must also prior to reinstatement pay all fees required by the



                                              1
Clerk of the Appellate Courts and pay all fees required by the Kansas Continuing Legal
Education Commission.


       IT IS THEREFORE ORDERED that upon proof provided to the Clerk of the Appellate
Courts that the petitioner has completed a bar review course and has paid the fees
required by the Clerk of the Appellate Courts and the Kansas Continuing Legal
Education Commission, the clerk is directed to enter the petitioner’s name upon the roster
of attorneys engaged in the practice of law in Kansas.


       IT IS FURTHER ORDERED that upon petitioner's reinstatement to active status, he
will be responsible for the annual continuing legal education requirement of 12 hours,
including 2 hours of professionalism and ethics. Hours attended for the bar review
course will not be considered for the compliance period in which petitioner reinstates.


       IT IS FURTHER ORDERED that this order be published in the official Kansas Reports
and that the costs herein be assessed to the petitioner.


       Dated this 29th day of September, 2017.




                                              2